      Case 1:20-cv-04664-BMC Document 19 Filed 10/06/20 Page 1 of 1 PageID #: 276


            STATE OF WISCONSIN
            DEPARTMENT OF JUSTICE
⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯
Josh Kaul                                                                  17 W. Main Street
                                                                           P.O. Box 7857
Attorney General
                                                                           Madison, WI 53707-7857
                                                                           www.doj.state.wi.us

                                                                           Gabe Johnson-Karp
                                                                           Assistant Attorney General
                                                                           johnsonkarpg@doj.state.wi.us
                                                                           608/267-8904
                                                                           FAX 608/294-2907



                                         October 6, 2020

     VIA EMAIL

     The Honorable Brian M. Cogan
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201

            Re:    Mathew Harley, et al. v. Peter S. Kosinski, et al.
                   Case No. 20-CV-4664

     Dear Judge Cogan:

            I am an assistant attorney general with the Wisconsin Department of Justice.
     As the Court is aware, Wisconsin’s Elections Commissioners have been named as
     defendants in this matter. Although the Wisconsin defendants have not yet appeared
     in this matter, I request permission to attend the telephonic conference scheduled for
     tomorrow. I will be happy to answer any questions the Court might have regarding
     the Wisconsin defendants.

                                              Sincerely,


                         `                    s/ Gabe Johnson-Karp
                                              Gabe Johnson-Karp
                                              Assistant Attorney General

     GJK:ajw
